DETAILED ACTION
This Office Action is in response to the communication(s) filed on 4/22/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	With regards to the prior art of record not disclosing the newly amended subject matter, see rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willi (US 2016/0326946 A1).
Regarding claim 1, Willi discloses a pre-chamber body (182) for an internal combustion engine, comprising a pre-chamber tip (distal tip 185) with a pre-chamber defined by an encircling side wall (182, 185) and multiple flow transfer passage (201, 204, 301, 302, 303, 304, 305, 306) fluidly connecting the pre-chamber and an exterior of the pre-chamber body (fig. 3), the flow transfer passages extending through the encircling wall (fig. 3), wherein each of the flow transfer passages have an outer opening formed at an outer surface of the pre-chamber tip (see at least fig. 3), the outer openings are adjacent to each other (see at least fig. 3, 4; the transfer passages are nearby/close to each other), the side wall is provided with stiffness reduced section (see at least fig. 3, multiple are present, generally where the walls are the thinnest. Also note that the thickness of the wall is relative to where the section of wall is being compared, see at least image below) between the adjacent outer opening of the flow transfer passages (looking at the bottom/top view, [the view of fig. 4] the stiffness reduced section is between the adjacent outer opening of the flow transfer passages), and the stiffness reduced section configured to reduce the rigidity of the pre-chamber tip (having any stiffness reduced section reduces the rigidity of an object).

    PNG
    media_image1.png
    451
    467
    media_image1.png
    Greyscale

As shown above the thickness of the outside surface is gradually stepped. For example only, as shown above, thickness 3 is thickest, while thickness 1 is the thinnest. Thickness 1 and 2 may be seen as the thickness reduced section on an outside surface of the side wall in proximity or adjacent to the flow transfer passage. (it is further noted that the thickness is from the inside wall to the outside wall, whether the thickness reduced section is on the inside/outside is all relative).
Regarding claim 2, Willi further discloses wherein due to the stiffness reduced section a material thickness of the side wall is reduced, in particular locally reduced (see at least fig. 3 with generally thinner wall sections).
Regarding claim 3, Willi further discloses wherein the side wall due to the stiffness reduced section has a reduced material thickness that is between 50% and 75% of a non-reduced thickness of a section of the side wall adjacent to the stiffness reduced section (the wall sections of Willi varies widely and is noted that some parts of the stiffness reduced section [thinner area] will be within the range of 50%-75%% of a different wall section of 182, see at least fig. 3).
Regarding claims 5 and 6, Willi further discloses wherein the stiffness reduced section (some sections of the helicoidal groove has reduced sections associated with it, see at least fig. 3) is a helicoidal groove over the inside of the side wall along a longitudinal direction of the pre-chamber body (see at least fig. 3).
Regarding claim 12, Willi further discloses wherein a second stiffness reduced section in the flow transfer passage is formed by at least one tube extending through the side wall (see at least fig. 3, the flow transfer passage and the side walls are not uniform, therefore, some areas will be thicker while other areas will be thinner).
Regarding claim 15, Willi further discloses wherein the second stiffness reduced section is connected to the stiffness reduced section (all the stiffness reduced section are connected, see at least fig. 3, 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Willi (US 2016/0326946 A1) in view of FR2810692A1.
Willi discloses the invention above. Willi further discloses wherein a second stiffness reduced section is provided at an end face of the outside surface of the side wall of the pre-chamber body tip (see at least fig. 3, wherein the middle of the distal tip is thinner than approximately at 1/3rd and 2/3rd of the distal tip 185) (it is further noted that the thickness is from the inside wall to the outside wall, whether the thickness reduced section is on the inside/outside is all relative) (see also US 4,930,473 cited, but not relied upon).
Willi does not disclose wherein the bottom tip of the pre-chamber concaves inward toward the pre-chamber. 
FR2810692A1 discloses an internal combustion engine having a pre-chamber with a bottom surface of the pre-chamber as concave (fig. 3a, 3b) and convex (fig. 3c). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Willi to having the bottom surface of the pre-chamber concave toward the pre-chamber since a change of form or shape is generally recognized as being within the level or ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claims 7-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Willi (US 2016/0326946 A1) in view of Greier (US 2969050).
Regarding claims 7 and 8, Willi discloses the invention above.
	Willi is not relied upon to teach wherein a second stiffness reduced section is a circumferential groove extending around a circumference of the pre-chamber tip.
	Becker discloses a pre-chamber for an internal combustion engine having a circumferential groove extending around a circumference of the pre-chamber tip in order to provide proper cooling to the tip of the pre-chamber (see at least fig. 1 and at least paragraph 0024).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Willi to having the circumferential groove extending around a circumference of the pre-chamber tip as disclosed in Becker in order to provide proper cooling to the tip of the pre-chamber.
Regarding claims 10, 11, 13, and claim 14, Willi is not relied on to teach the specific shapes of the transfer passages.
Greier discloses a pre-chamber for an internal combustion engine having transfer passages (3) (figs. 1, 2).
It would have been an obvious design choice before the effective filing date of the present invention to modify the reference of Willi to having the transfer passages of Greier in order to promote dissipation of heat (cooling) and ease of manufacturing.
For clarity, Willi as modified by Greier discloses wherein at least one stiffness reduced section is provided circumferentially around the flow transfer passage on the outside and/or inside of the side wall, wherein the stiffness reduced section is provided in the form of a circular milling groove around an outer opening of the flow transport passage, wherein at least one stiffness reduced section is a recess or countersink provided at an inner opening of the flow passage, and wherein at least one stiffness reduced section is provided in the form of a conical flow transfer passage which in particular tapers in a direction from the exterior of the pre chamber body to the pre chamber (see at least fig. 1 and 2 of Greier).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAO EN MO/Primary Examiner, Art Unit 3747